Citation Nr: 0825133	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-38 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for all other 
psychiatric disorders except PTSD including paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  In October 2007, the veteran testified at 
a hearing before the undersigned.  

Initially, the Board notes that the record contains an April 
2002 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of The 
American Legion.  Thereafter, in February 2005, the RO 
received an authorization from the veteran allowing UAW Legal 
Services Plane to receive information about his appeal.  
However, nothing in the February 2005 authorization or in any 
other writing received from the veteran shows that he revoked 
his appointment in favor of The American Legion.  Neither 
does the record contain a Power of Attorney in favor of UAW 
Legal Services Plane.  Therefore, since a veteran may only 
have one representative before VA, the Board finds that that 
representative continues to be The American Legion.  See 
38 C.F.R. § 20.601 (2007).


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has a current diagnosis of PTSD.

2.  The preponderance of the competent evidence is against 
finding that all other psychiatric disorders except PTSD, 
including paranoid schizophrenia, were present in-service, a 
psychosis manifested its self to a compensable degree in the 
first post-service year, or that all other psychiatric 
disorders except PTSD, including paranoid schizophrenia, are 
related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).

2.  All other psychiatric disorders except PTSD, including 
paranoid schizophrenia, were not incurred or aggravated 
during military service nor may any of these psychiatric 
disorders be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2002, prior to 
the appealed from September 2002 rating decision, as well as 
the written notice provided in March 2006 and October 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

While the notice of the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal was provided after the appeal from the 
March 2006 rating decision, this timing problem is harmless 
because the claim was thereafter readjudicated in the June 
2006 supplemental statement of the case and this 
readjudication "cures" any timing problem.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Similarly, to the extent that complete VCAA notice was not 
provided until after the RO mailed the veteran the October 
2006 notice letter, the Board finds that this timing problem 
is harmless because from the earlier May 2002 letter, 
September 2002 rating decision, and September 2005 statement 
of the case a reasonable person could be expected to 
understand what is necessary to substantiate his claims.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO obtained and associated with the 
claims file the veteran's service medical as well as all 
identified and available post-service records including the 
records on file with the Social Security Administration (SSA) 
regarding his disability award which records include his 
records from Henry Ford Hospital.  In addition, the veteran 
was afforded a VA examination in November 2005 to obtain 
medical opinion evidence as to the diagnosis and origins of 
his claimed disabilities and the claimant was afforded an 
opportunity testify at a hearing before the undersigned in 
October 2007.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Claims

The veteran contends that his psychiatric disorders, 
including PTSD, were caused by his military service including 
his time in combat while in the Republic of Vietnam.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a 
psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, a grant of service connection for PTSD requires 
(i) medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a), (ii) medical evidence establishing a 
link between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to the claim of service connection for PTSD, the Board 
will first see if the record contains a credible diagnosis of 
PTSD.  38 C.F.R. § 3.304(f).  

In this regard, the Board notes that service treatment 
records, including the March 1971 separation examination, are 
negative for complaints or treatment for PTSD.  In reaching 
this conclusion, the Board has considered the entire post 
service medical history of the veteran including 1974 
psychiatric treatment records from Henry Ford Hospital noting 
veteran's complaints regarding his experiences while serving 
in the Republic of Vietnam, 2001 treatment records from 
PsyMed Management showing that the veteran complained of 
PTSD, and a November 2005 letter from The Guidance Center 
noting that the claimant is a Vietnam veteran with war trauma 
that continues to shape and affect him today.  However, the 
post-service record is negative for a confirmed diagnosis of 
PTSD.  In fact, at the November 2005 VA PTSD examination, 
which was held for the express purpose of ascertaining if the 
veteran has PTSD, it was opined after a review of the record 
on appeal and an examination of the claimant that he did not 
have PTSD.  

On the other hand, in writings to VA and at his personal 
hearing, the veteran and his representative reported in 
substance that the claimant had been diagnosed with PTSD.  
The Board acknowledges the fact that the veteran is competent 
to give evidence about what he experienced in and since 
service; for example, he is competent to report how he felt 
since service.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  
Likewise, the veteran's representative can report on what he 
can see.  Id.  However, inasmuch as the veteran and his 
representative are offering their own opinions as to the 
claimant currently having a disability diagnosed as PTSD, the 
Board notes that the record does not indicate that they have 
any medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the veteran's and his 
representative's opinions that the claimant has PTSD is not 
probative because a lay person (i.e., a person without 
medical expertise) is not competent to offer a medical 
opinion.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Therefore, since the preponderance of the competent evidence 
is against finding that the veteran has a current diagnosis 
of PTSD, service connection for PTSD must be denied even 
though the veteran's DD 214 shows the award of the Combat 
Infantry Badge for his service in the Republic of Vietnam.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. § 3.304(f); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

As to the claim of service connection for all other 
psychiatric disorders except PTSD, including paranoid 
schizophrenia, the Board notes that service treatment 
records, including the March 1971 separation examination, are 
negative for complaints or treatment for any psychiatric 
disorder.  38 C.F.R. § 3.303(a). 

Post-service, the medical record shows the veteran's 
complaints and/or treatment for a psychiatric disorder 
starting in 1974.  See, for e.g., treatment records from 
Henry Ford Hospital dated from January 1974 to May 1994; 
PsyMed Management records dated from May 1997 to May 2001; a 
letter from Human Capability Corporation dated in April 2001; 
a letter from The Guidance Center dated in November 2005; and 
a VA PTSD examination dated in November 2005.  The veteran, 
when first seen in January 1974 complaining of psychiatric 
problems, was diagnosed with an anxiety state.  Id.  Shortly 
thereafter, his diagnoses also included paranoid 
schizophrenia, paranoia, paranoia delusional, and a 
delusional disorder.  Id.  Moreover, in a November 2005 
letter from The Guidance Center, it was noted that the 
veteran "came to . . . Center with an extensive history of 
psychiatric treatment dating back to 1972.  [The veteran] 
states he was diagnosed with paranoid schizophrenia . . . 
[the veteran] states this began upon his return from 
Vietnam." 

However, the claims file does not contain competent and 
credible medical opinion linking any current psychiatric 
disorder to military service.  See 38 C.F.R. § 3.303(d); 
Rabideau, supra.  In this regard, the Court in Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), held that a medical 
opinion that is based on history should be accepted as true 
unless the history as reported is found not to be credible or 
contradicted by other facts of record.

As to the November 2005 letter from The Guidance Center, the 
evidence shows that the veteran's first problems with a 
psychiatric disorder did not show-up in the record until 
1974, almost two years after what he told The Guidance 
Center.  Therefore, the Board does not find credible the 
information found in the November 2005 letter from The 
Guidance Center.  Id; Also see LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

Similarly, as to the veteran and his representative's 
statement in support of claim, the Board notes that as lay 
persons they are not competent to provide medical opinions.  
See Espiritu, supra.  

Therefore, the Board finds that the only competent and 
credible medical opinion of record as to the origins of the 
veteran's current psychiatric disorders, except PTSD, is the 
one provided by the November 2005 VA PTSD examiner.  At that 
examination, which was held for the express purpose of 
ascertaining if the veteran currently had any psychiatric 
disorder due to military service, it was opined after a 
review of the record on appeal and an examination of the 
claimant that his schizophrenia was not caused by his 
military service.  

As to continuity of symptomatology, the Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced in and since service; for example, he is 
competent to report on how he felt since service.  See 
Buchanan, supra.  Likewise, the veteran's representative can 
report on what he can see.  Id.  Moreover, one reading of the 
November 2005 letter from The Guidance Center would be that 
the veteran had had a problem with his current psychiatric 
disorders since military service. 

Competency, however, must be distinguished from credibility, 
which is a factual determination going to the probative value 
of the evidence.  Id; Also see Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).

In this regard, the Board once again notes that service 
treatment records are negative for a diagnosis of a 
psychiatric disorder.  Moreover, the post-service medical 
records are negative for a problem with a psychiatric 
disorder for almost three years following the veteran's 1971 
separation from active duty.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Therefore, the Board affords the veteran's 
in-service and post-service medical records, which are 
negative for complaints and/or treatment for a psychiatric 
disorder in-service and for at least three years thereafter, 
more evidentiary weigh than the lay assertions.  Furthermore, 
for the reasons explained above, the Board does not find 
credible the information found in the November 2005 letter 
from The Guidance Center.  Id.  

Accordingly, the Board finds that the veteran's and his 
representative's statements and testimony, while competent, 
are not credible in light of the current medical record and 
the weight of the evidence is against finding continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  

Lastly, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309, do not help the veteran in 
establishing his claim because the record does not show his 
being diagnosed with a psychosis in the first post-service 
year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim for service connection for all 
other psychiatric disorders except PTSD, including paranoid 
schizophrenia.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.

Service connection for all other psychiatric disorders except 
PTSD, including paranoid schizophrenia, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


